                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                              WICHITA FALLS DIVISION

RUBEN ALANIZ, JR.,                             §
TDCJ No. 2224325,                              §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §     Civil Action No. 7:18-cv-00141-M-BP
                                               §
AMANDA LOWE, et al.,                           §
                                               §
       Defendants.                             §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The District Court reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

       It is therefore ORDERED that Plaintiff’s complaint is DISMISSED WITHOUT

PREJUDICE against Defendants in their official capacities for lack of subject matter jurisdiction

and DISMISSED WITH PREJUDICE against Defendants in their individual capacities for

failure to state a claim. To the extent Plaintiff’s claims are barred by Heck v. Humphrey, 512 U.S.

477 (1994), those claims are DISMISSED WITH PREJUDICE, but Plaintiff is permitted to

reassert those claims when the conditions under Heck are met.

       SO ORDERED this 8th day of July, 2019.
